Exhibit 10.22

 

 

OFFICE BUILDING LEASE

 

This is a legally binding Contract;

if not understood seek advice from an attorney

 

THIS LEASE is entered into by and between Landlord and Tenant and upon approval
by both Landlord and Tenant, as evidenced by their signatures hereto, a valid
and binding Lease shall exist, the terms and conditions of which are as follows:

 

1.

DEFINITIONS AND BASIC PROVISIONS. The following definitions and basic provisions
shall be construed as follows when used elsewhere in this Lease:

         

a)

Effective Date: The Effective Date shall be the latest date for approval by all
parties as indicated below.

         

b)

Landlord:

Founders Tower Condominiums, LLC

      c/o Trevor Kelly    

Address:

1603 E. 19th St., Suite 205, Edmond, OK 73013    

Phone No.:

(405) 775-1128     Fax No.: (405) 513-7901

         

c)

Teneant:

PSM Holdings, Inc.

     

c/o _______________________________

   

Address:

5900 Mosteller Drive, Suite 11, Oklahoma City, OK    

Phone: No.:

Fax No.:          

d)

Third Party Guarantor: N/A                      
Guarantor Agreement attached hereto as Exhibit: ________

      c/o _______________________________     Address:
__________________________________     Phone No.:     _______________        
Fax No.: ______________          

e)

Leased Premises: Approximately 4,033 net rentable square feet, Suite No. 3 & 5
in the building located at 5900 Mosteller Drive, Oklahoma City, OK 73113 in
Oklahoma County, Oklahoma, such premises shown and outlined on the plan attached
hereto as Exhibit A.

         

f)

Project: N/A  

         

g)

Use: General Office Tenant, as evidenced by his signature below, has determined
and represents that the stated use is consistent with all local, State and
Federal regulations applicable to said use.

         

h)

Legal Use: Tenant shall use the Leased Premises only for the use stated and for
no other purposes. Tenant shall not use, nor permit the use of, anything in the
Leased Premises (i) which would violate any of the agreements of the Lease, (ii)
for any unlawful purpose or in any unlawful manner, or (iii) that would
substantially increase cost of the Landlord’s insurance.

         

i)

Lease Term: A period of Five (5) years commencing on August 1, 2013
(“Commencement Date”) and ending on July 31, 2018 (“Expiration Date”).

         

j)

Base Rental: A total of $318,607 (total base rental) payable in monthly
installments in advance as follows:

 



 

From

To

Monthly Rate

Year 1

Aug 1, 2013

July 31, 2014

$5,041.25

Year 2

Aug 1, 2014

July 31, 2015

$5,209.29

Year 3

Aug 1, 2015

July 31, 2016

$5,377.33

Year 4

Aug 1, 2016

July 31, 2017

$5,377.33

Year 5

Aug 1, 2017

July 31, 2018

$5,545.38



  



 

k)

Prepaid Rental: $5,041.25 representing payment of rental for the first month of
the Lease Term.



 

 
 

--------------------------------------------------------------------------------

 

 

OFFICE BUILDING LEASE

 

 



 

l)

Security Deposit: $0.00 (not applicable toward last month’s rent).



 



 

m)

Parking: (check one) [ ] no charge to be used in common by all tenants and
guests. [ ] spaces allocated for the Leased Premises, additional parking at a
cost of $0.00 per space.



 



 

n)

Tenant’s Public Liability Insurance Limts: $1,000,000 combined single limit
bodily injury and property damage as described in paragraph 5(h).

        o) Operating Expenses: Operating Expenses included in the Base Rental
shall be either $2.50 per square foot OR the proportional share of the actual
operating expenses for base year      .



 



 

p)

Services by Landlord: Landlord agrees to furnish Tenant, while Tenant occupies
the Leased Premises, the following services during the normal business hours
established for the building, 7:00 a.m. to 7:00 p.m., Monday through Friday, and
8:00 a.m. to 12:00 noon on Saturday, excluding Sundays and holiday: water,
electric service, heating and air conditioning, and janitorial cleaning
services, including trash removal as may in the judgment of the Landlord, be
reasonably required. Should any equipment or machinery furnished by Landlord
cease to function properly, Landlord shall use reasonable diligence to provide
prompt repair, but Tenant shall have no claim for rental abatement or damages on
account of any interruption in service, or for the interruption of utility or
services beyond Landlord’s control.



 



2.

GRANTING CLAUSE. Landlord hereby covenants and warrants that it has rightful
possession to, and hereby leases, lets, and demises unto Tenant, together with
all improvements, appurtenances, easements, and privileges thereunto belonging,
the Leased Premises for the Permitted Use, together with on-site parking, if
any.



 



3.

PAYMENT OF RENT. Tenant agrees to pay to Landlord the total monthly base rental,
with such monthly installments to be paid in advance, on or before the first day
of each calendar month during the term, without demand. Tenant shall pay the
first monthly installment as "prepaid-rental" concurrently with the execution of
this Lease. The rent for a portion of the calendar month during which rent might
begin to accrue or terminate shall be prorated. Tenant's covenant to pa) rent
shall be independent of every other covenant set forth in this Lease, and Tenant
shall have no right of deduction or setoff whatever. All rents herein provided
for shall be paid to Landlord at the Landlord's address or at such other place
as shall be designated by Landlord, in writing, furnished to Tenant at least ten
(10) days prior to the nex1ensuing rent payment due date.

 

Operating Expense Increase/Additional Rent. Any operating expense proportionally
allocated to the Leased Premises, in excess of those set forth in Paragraph l(o)
above, shall be charged and billed to the Tenant as Additional Rent, payable as
follows:          . Building operating expense to include, but not be limited to
the following: taxes and insurance , utilities (water, gas, electricity ,
heating and air conditioning, building management fees, maintenance (including
necessary non capital replacements), fixtures and equipment, exterior lighting.
roof, exterior maintenance, common area maintenance , (including entry ways,
stairways, hallways, parking lots and driveways, restrooms, landscaping, and
janitorial services), trash removal, window washing, sweeping, and snow and ice
removal from parking area and driveways.      



 



4.

LATE PAYMENT OF RENT. Any rents received on the 5th day after the due date, or
thereafter, shall be assessed in the amount of $100.00 or the maximum late fee
amount allowable by law, whichever is less.



 



5.

General Provisions.



 



 

a)

Flood Notification. Flood Notification. If required by a City or County
governmental agency, Landlord shall deliver to Tenant prior to Tenant signing
this lease notice in writing if Property is located in an area designated as a
flood hazard area as defined by such City and/or County governmental agency.



 

 

 
 

--------------------------------------------------------------------------------

 

 

OFFICE BUILDING LEASE

 

 



 

b)

Repairs. Landlord shall keep and maintain the roof, exterior walls, structure,
floor slabs, public stairways and corridors, lavatories, equipment, lights and
fixtures and common facilities of the building in good condition and repair.
Tenant shall keep the Leased Premises neat and clean and in such order, and
condition as received on Commencement Date (or Occupancy Date, whichever is
earliest), or may be put in during the term hereof, reasonable use and wear
excepted . Tenant shall neither damage or abuse, nor permit the damage or abuse
of, the Leased Premises. Tenant shall not overload the floor and shall abide by
Landlord 's instructions with respect to care and avoidance of abuse. Tenant
shall not overload the electrical system and shall abide by Landlord's
instructions with respect to care and avoidance of abuse.

        c) Possession. Unless otherwise agreed to in writing, possession shall
be delivered on the Commencement Date of this Lease. If Landlord is unable to
deliver possession of the Leased Premises at the commencement hereof, Landlord
shall not be liable for any damage caused thereby, nor shall this lease be void
or voidable, but Tenant shall not be liable for any rent until possession is
delivered. Tenant may terminate this lease if possession is not delivered within
     days of the commencement of the term.



 



 

d)

Assignment, Subletting, and Encumbering. This Lease shall not be assigned,
sublet, or transferred by Tenant without Landlord's prior written consent.
Tenant shall not sublet, or offer or advertise for subletting, the Leased
Premises, or any portion thereof, without the prior written consent of Landlord
. Any assignment or subletting shall not relieve Tenant of its obligations
hereunder or release Tenant from the further performance of all covenants herein
contained.



 



 

e)

Estoppel Certificate. Tenant shall, at any time so requested, execute and
deliver to Landlord such Estoppel certificates as Landlord shall reasonably
require, stating length of Tenant's Lease, amount of rent, deposits and other
terms.



 



 

f)

Subordination. This Lease shall be subject and subordinate, at all times, to the
lien of existing mortgages and of mortgages which hereafter may be made on the
Leased Premises. Tenant will execute and deliver such further instruments
subordinating this Lease to the lien of any such mortgages as may be desired by
Landlord.



 



 

g)

Rules and Regulations. Tenant agrees to observe and comply with the Rules and
Regulations presently existing and such other and further reasonable rules and
regulations as Landlord may, from time to time, adopt, a copy of which is
attached to this Lease as Exhibit D.



 



 

h)

Tenant’s Public Liability Insurance. Tenant shall procure, keep in force, and
pay for comprehensive public liability insurance, in amounts reasonably required
by Landlord, with reputable, responsible licensed companies, indemnifying
Landlord and Tenant against all claims and demands for injury to. or death of,
persons or damage to property, which may be claimed to have occurred on the
Leased Premises. Landlord shall be named as an additional insured and
Certificates of the same shall be provided to the Landlord. Landlord shall
insure the building and its structure and Tenant shall insure all of Tenant's
contents.



 



 

i)

Toxic or Hazardous Materials. Tenant shall not store, use, or dispose of any
toxic or hazardous materials in, on, or about, the Leased Premises without the
prior written consent of Landlord. Tenant, at its sole cost, will comply with
all laws relating to Tenant's storage, use, and disposal of hazardous or toxic
materials.



 



 

j)

Indemnity, Liability and Loss or Damage. Tenant agrees to defend, indemnify, and
hold Landlord harmless from any loss, cost, or expense, whatsoever, resulting
from (i) personal injury , loss of life, or loss of property relating to the use
and occupancy by Tenant, or (ii) from damage to, or destruction of, the Project
structure, or any pan thereof, or of any abutting real property caused by, or
attributable to, the negligent act or acts, or omission or omissions to act of
Tenant, or caused by, or attributable to, the Tenant's failure to perform its
obligations under this Lease. Likewise, Landlord agrees to defend, indemnify,
and hold Tenant harmless from any loss, whatsoever, resulting from personal
injury, loss of life or property relating to the use of Landlord and use and
occupancy by other tenants, or caused by, or attributable to, the negligent act
or acts, omission or omissions to act, of Landlord, or caused by, or
attributable to, Landlord's failure to perform its obligations under this Lease.



 

 
 

--------------------------------------------------------------------------------

 

 

OFFICE BUILDING LEASE

 

 



 

k)

Holding Over. In the event Tenant remains in possession of the Leased Premises
after the expiration or termination of the Lease, Tenant shall occupy the Leased
Premises as a Tenant from month-to-month at 150% of the rental due for the last
full calendar month during the term of the Lease and subject to all other
provisions and obligations of the Lease applicable to a month-to-month tenancy.



 



 

l)

Signs. No sign, notice, or other advertisement shall be inscribed, painted,
affixed, or displayed on any of the windows or doors or on any other part of the
outside or the inside of the Leased Premises without prior written consent of
Landlord or its agents.



 



 

m)

Destruction of Leased Premises. In the event of a partial destruction of the
building in which the Leased Premises are contained, during the term, Landlord
shall make any repairs that can be made under existing governmental regulations
within one hundred and twenty (120) days of such destruction, but such partial
destruction shall not terminate this Lease, except that Tenant shall be entitled
to a proportionate reduction of rent while repairs are being made, based upon
the extent to which the making of such repairs shall interfere with the business
of Tenant on the Leased Premises. If repairs cannot be made within one hundred
and twenty (120) days, this Lease may be terminated, at the option of either
party, by delivering written notice.



 



 

n)

Right of Entry. Landlord reserves the right to retain passkeys to the Leased
Premises at all times. Landlord reserves the right, for itself, and its
employees or contractors, and Tenant covenants to permit Landlord, or its
agents, employees, or contractors, to enter any and all portions of the Leased
Premises at any time; provided, that Landlord shall give Tenant reasonable
notice prior to any entry for the purpose of showing the space to prospective
tenants . Tenant shall permit Landlord at any time within sixty (60) days prior
to expiration of this lease to place upon the Leased Premises the usual “For
Lease” or “For Sale”' signs, and permit persons desiring to lease or purchase
the same to inspect the Leased Premises thereafter.

 

During the progress of any repairs or other work, Landlord may keep and store on
the Leased Premises all necessary materials, tools, and equipment, and Landlord
shall, in no event, be liable for disturbance, inconvenience, annoyance , loss
of business, or other damage to Tenant, or any assignee, or sublessee under the
Lease, by making such repairs or performing any such work on or in the Leased
Premises, or due to bringing materials, supplies and equipment into or through
the Leased Premises during the course of such work.



 



 

o)

Condemnation. If the Leased Premises is totally condemned by any lawful
authority under the power of eminent domain, or shall, during the continuance of
the Lease, be totally destroyed by the action of public authorities, then this
Lease and the term leased shall terminate, and Tenant shall be liable for rent
only up to the date of such termination.



 



 

p)

Quiet Enjoyment. Landlord grants to Tenant, in exchange for continued payment of
rent and performance of each and every covenant hereof, the right to peacefully
and quietly hold, occupy, and enjoy the Leased Premises throughout the tcrm.
Further, Tenant shall not commit any waste upon the Leased Premises. or any
nuisance or act which may disturb the quiet enjoyment of any tenant in the
building.



 



6.

Landlord’s Lien. In consideration of the mutual benefits arising under this
Lease, Tenant hereby grants to Landlord a lien and security interest in and on
all property Tenant now, or hereafter, may place in or upon the Leased Premises,
and the property shall be, and remain, subject to such lien and security
interest of Landlord for payment of all rental and other sums agreed to be paid
by Tenant. The lien and security interest shall be in addition to and cumulative
of the Landlord 's liens existing or to exist under statute, in law, or in
equity, none of which are waived by Landlord . The provisions of this paragraph
relating to the lien and security interest shall constitute a Security Agreement
under the Uniform Commercial Code, so that Landlord shall have, and may enforce,
a security interest on all property of Tenant now or hereafter placed in or on
the Leased Premises. including, but not limited to, all fixtures, machinery,
equipment, furnishings, and other articles of personal property now, or
hereafter, placed in or upon the Leased Premises by Tenant Landlord may , at its
election at any time, file a copy or memorandum of this Lease as a financing
statement Landlord, as secured party , shall be entitled to all rights and
remedies afforded a secured party under the Uniform Commercial Code, which
rights and remedies shall be in addition to and cumulative of the Landlord's
liens and rights provided by law, or by the other terms and provisions of this
Lease.



 

 
 

--------------------------------------------------------------------------------

 

 

OFFICE BUILDING LEASE

 

 



7.

ADDITIONS AND ALTERATIONS. Tenant shall not make any additions, alterations or
improvements to the Leased Premises without the prior written consent of the
Landlord. At Landlord 's option, any and all additions, alterations and
improvements to the Leased Premises, including built-ins, shall belong to the
Landlord.

   

8.

BREACH AND DEFAULT. If any of the of the following occurs, this Lease may be
deemed in default by Landlord :



 



 

a)

Tenant fails to make any payment of rent, or any other amount due. and such
failure continues for fifteen (15) days after the payment due date;



 



 

b)

Tenant fails to keep in force insurance as required by Paragraph 5(h) of the
Lease and such failure continues for ten (10) days after written notice to
Tenant;



 



 

c)

Tenant materially breaches any other covenant and the same shall not have been
cured within ten (10) days after notice thereof by Landlord;



 



 

d)

Tenant files any voluntary petition in bankruptcy, or for corporate
reorganization, or any similar relief. or if an involuntary petition in
bankruptcy shall be filed against the Tenant;



 



 

e)

A receiver is appointed for Tenant or Tenant's property by any Court;



 



 

f)

Tenant makes an assignment for benefit of creditors;



 



 

g)

Tenant abandons or vacates the Leased Premises during the term hereof;



 



 

h)

Tenant fails to operate its business in material compliance with a11 applicable
laws; or



 



 

i)

Tenant transfers a portion, or all, of its assets to another entity or
individual without written notification and consent of the Landlord.



 



9.

LANDLORD’S REMEDIES. Upon the occurrence of any event of default by Tenant, and
the failure by Tenant to remedy such default within the time permitted by
Landlord , Tenant hereby grants the Landlord the following rights:



 



 

a)

To change the locks, exclude Tenant from the Leased Premises, re-enter Leased
Premises and enforce security against Tenant’s entry.



 



 

b)

To relet Leased Premises and recover cost of alterations and damages. Upon any
reletting , Tenant shall be immediately liable to pay to Landlord , without
further demand or process of law, the cost and expense of reletting, including,
without limitation, any brokerage fees, the cost of any alterations and repairs
deemed necessary by Landlord to effect reletting, and the full amount, if any,
by which the rental reserved in this Lease for the period of reletting (but not
beyond the terms of this Lease) exceeds the amount agreed to be paid as rent for
the Leased Premises for the period of reletting . If Tenant has been credited
with any rent to be received by reletting and the rent shall not be promptly
paid to Landlord by the new tenant, Tenant shall immediately be liable to pay
the deficiency to Landlord . If the Landlord elects to terminate this Lease,
Landlord may recover from Tenant all damages Landlord may incur by reason of
Tenant's failure to pay rental, including the cost of recovering the Leased
Premises, and including the excess of the rental reserved in this Lease for the
remainder of the stated tem1over the then reasonable rental value of the Leased
Premises for the remainder of the term, all of which amount shall be immediately
due and payable by Tenant to Landlord . Landlord shall be under no obligation to
attempt to re-lease the Leased Premises before it leases its other properties.



 

 
 

--------------------------------------------------------------------------------

 

 

OFFICE BUILDING LEASE

 

 



 

c)

To remove, store, and dispose of Tenant’s property. Any property belonging to
Tenant, or to any person holding by , through, or under Tenant, or otherwise
found upon the Leased Premises at the time of re-entry or termination by the
Landlord, may be removed and stored in any warehouse, at the cost of, and for
the account of, Tenant , or in Landlord's sole discretion, deemed to be
abandoned by Tenant and disposed of accordingly.

       

d)

Additional Remedies. In the event of any breach or threatened breach by Tenant
of any covenants, agreements, terms or conditions of this Lease, Landlord shall
be entitled to enjoin the breach or threatened breach, and in addition to the
rights and remedies provided hereunder, shall have any other right or remedy
allowed at law or equity, by statute, or otherwise. The provisions of this
Section shall be construed consistent with the laws of the State of Oklahoma, so
that remedies of Landlord herein described shall be available Lo Landlord to the
full extent, but only to the extent, that they are valid or enforceable under
the laws of the State of Oklahoma.

       

e)

To Recover Attorney’s Fees. If suit shall be brought for recovery of possession
of the Leased Premises, for the recovery of rental, or any other amount due
under the provisions of this Lease, or because of the breach of any other
covenant herein contained on the part of either party to be kept or performed,
and a breach shall be established, the non­prevailing party shall pay to the
prevailing party all expenses incurred, including a reasonable attorney's fee.
The prevailing party shall be determined by the Court which shall also approve
the amount of reimbursed expenses.

         

The foregoing rights and remedies given to Landlord are and shall be deemed to
be cumulative and the exercise of any of them shall not be deemed to be an
election excluding the exercise by the Landlord , at any time, of a different or
inconsistent remedy, and shall be deemed to be given to Landlord in addition to
any other right and further rights granted to the Landlord by the terms hereof,
or by law. The failure of Landlord, at any time, to exercise any right or remedy
herein granted or established by law shall not be deemed to operate as a waiver
of its right to exercise such right or remedy at any other future time.



 



10.

EFFECT AND SERVERABILITY. This Lease shall be executed in duplicate originals
and, when executed by both Landlord and Tenant, shall be binding upon and inure
to the benefit of Landlord and Tenant, their heirs, legal representatives,
successors, and assigns. This Lease sets forth the complete understanding of
Landlord and Tenant and supersedes all previous negotiations, representations,
and agreements between them, their agents, Broker(s) and Broker's sales
associates. This Lease can only be amended or modified by a written agreement
signed by Landlord and Tenant.

 

Should any clause or provision of this Agreement be adjudged, or otherwise
rendered , unenforceable . all provisions not so affected shall remain in full
force and effect In t11e event of any transfer of title or interest of the
Leased Premises, the Landlord named herein shall be relieved of all liability
related to Landlord 's obligations to be performed after such transfer.
Provided, however, that any funds in the hands of Landlord at the time of such
transfer shall be delivered to Landlord 's Grantee . Landlord's obligations
hereunder shall be binding upon Landlord 's successors and assigns only during
their respective periods of ownership.

    11.  EXHIBITS. Exhibits            through           are attached to, and by
this reference made a part of, this Lease.



 

 
 

--------------------------------------------------------------------------------

 

 

OFFICE BUILDING LEASE

 

 



12.

BROKER RELATIONSHIP DISCLOSURE. The parties to this transaction hereby
acknowledge that, prior to the parties entering into this Lease, the following
disclosures were clearly made to each of the parties:



 

Listing Broker is acting as:



 

[ ] Single-party Broker for the Landlord

[ ] Transaction Broker for the Landlord                              [ ] Single
party Broker for the Tenant

 

[ ] Transaction Broker for the Tenant

[ ] Transaction Broker for the both the Landlord and the Tenant

     

Leasing Broker is acting as:

 

[ ] Single-party Broker for the Landlord

[ ] Transaction Broker for the Landlord                               [ ] Single
party Broker for the Tenant

 

[ ] Transaction Broker for the Tenant

[ ] Transaction Broker for the both the Landlord and the Tenant



  



13.

SPECIAL CONITIONS. These items are not included in the base rent and will be
paid with each monthly payment:

 

$1.25/psf - Common Area Expenses ($5,041.25/year - $420.10/month)

$1.00/psf – Real Estate Taxes ($4,033.00/year - $336.00/month)



$0.50/psf – Landlord’s Insurance ($2,016.50/year - $168.42/month)

Totals: $11,090.75/year; $924.23/month – This amount will be paid in addition to
the rent.





 

Tenant to Provide: Tenant to pay $90,000 towards the build out of the space and
this will be the first money paid prior to Landlords contribution. Tenant agrees
that $130,000 of the money provided by Landlord towards the cost of the build
out will be amortized over the term of the base lease period ($130,000/60 months
= $2,166.66 per month) and will be paid by Tenant in addition to the base rent
on a monthly basis.

 

Landlord to Provide: $80,000.00 towards the build out of the Tenant space. In
addition Landlord will match 50% of additional cost up to a total of $7,500 of
additional money exceeding the budget and this additional amount will be
amortized over the term of the base lease and paid by Tenant on a monthly basis.

*Lease Date to start when tenant takes occupancy of the space.

 



14.

RECEIPT. By execution of the Lease, Landlord acknowledges receipt of Prepaid
Rent and Security Deposit.



 



15.

SECURITY DEPOSIT. The Security Deposi1 set forth in paragraph l(j) of this
Lease, if any, shall secure the performance of the Tenant's obligations
hereunder . Landlord may, but shall not be obligated to apply all or portions of
said deposit on account of Tenant's obligations hereunder. Any balance remaining
upon termination shall be returned to Tenant. Tenant shall not have the right to
apply the Security Deposit in payment of the last month's rent.



 

 

APPROVED AND AGREED TO BY TENANT:

    APPROVED AND AGREED TO BY LANDLORD:             This 8th day of April,
2013          This 8th day of April, 2013             /s/ Ron Hanna       /s/
Paul Cornell   President & CEO          Manager                       LEASING
BROKER:        LISTING BROKER:             This       day
of                           This       day of                                 
By     By   (Associate)     (Associate)  

 